Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 11/30/2021.

As filed, claims 1-4, 6, 13, 14, 16, and 17 are pending; claims 5, 7-12, 15, and 20-25 are withdrawn; and claims 18, 19, and 26-39 are cancelled. 

A new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/30/2021, with respect to claims 1-4, 6, 13, 14, 16, and 17, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1-4, 6, 13, 14, 16, and 17 is withdrawn per amendments.

The § 103 rejection of claims 1-4, 6, 13, and 17 by Kumar is withdrawn per amendments/remarks.

The claim objection of claims 2-4, 6- 13, 14, and 16 is withdrawn per amendments. 


Election/Restrictions
Because the Markush-type claim (i.e. claim 1) is determined to be free of prior art, claims 5, 7-12, 15 are rejoined and examined herein.  Accordingly, the election of species requirement is hereby withdrawn.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 2-5 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

subject matter in claim 1 is drawn to a compound of instant formula (I).  The subject matter in claims 2-5 is drawn to a limited embodiment of instant formula (I).  
The scope of claims 2-5 is broader than scope of claim 1 because claims 2-5 include species that are outside of instant formula (I), wherein Z is -SO-.  Because the scope of claims 2-5 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claims 2-5 is commensurate with the scope of claim 1.

Allowable Subject Matter
Claims 1 and 17 are allowed.

Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 2-5 are rejected.
Claims 1 and 17 are allowed.
Claims 6-16 are objected.
Claims 20-25 are withdrawn.
Claims 18, 19, and 26-39 are cancelled.
Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626